Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a screw is used to deflect the curved contact surface into conformance with the curved contact surface.   It is noted that the “curved contact surface” is recited twice confusing the issure as to which surface is deflected.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessage (US 9933184).
Lessage discloses in reference to claim:
1.  A water heater appliance 10, comprising: a casing 19 having a curved surface, wherein the curved surface of the casing has a first radius of curvature;  a tank 11 positioned within the casing and defining a chamber for heating water;  a heating source 12 in thermal communication with the tank for selectively heating water within the chamber;  and a control panel assembly 25, comprising: a control panel 37;  and a frame 32 coupled or integral with the control panel and mounted to the casing , the frame 32 having a curved contact surface 1(see annotated figure 1 below) engaged with and conforming to the curved surface of the casing 19.  Note that Lessage implies but does not explicitly disclose that the radius of the casing 19 and the radius of the curved contact surface of the control panel assembly 25 are the same. Lessage discloses that the cover panel 18 is to be replaced by control assembly 25.  Though 

9.  The water heater appliance of claim 1, wherein the casing comprises a wrapper 19, and wherein the curved surface is an outer surface of the wrapper. 
12.  The water heater appliance of claim 1, wherein the frame is formed of a compliant plastic material. As shown in FIGS. 7 and 8, the cover plate 25 is fabricated from non-electrically conductive material such 
as plastic, fibreglass, etc. 


    PNG
    media_image1.png
    1010
    896
    media_image1.png
    Greyscale

 
2.  The water heater appliance of claim 1, further comprising: a mechanical fastener driven through the curved contact surface of the frame and into the curved surface of the casing to deflect the curved contact surface into conformance with the curved contact surface.  Note the Lessage discloses the use 
 
3.  The water heater appliance of claim 2, wherein the curved contact surface of the frame extends between a first contact edge and a second contact edge, and wherein a midpoint is defined between the first contact edge and the second contact edge, wherein the mechanical fastener is driven through the curved contact surface of the frame and into the curved surface of the casing at the midpoint of the curved contact surface.  Note Lessage discloses the screw 20 located at the midpoint of the panel 18 with respect to the lateral extent (left and right contact edges of panel 18).

4.  The water heater appliance of claim 3, wherein the second radius of curvature of the curved contact surface is constant between the first contact edge and the second contact edge, and wherein the first radius of curvature of the curved surface is constant along an arc in which the curved contact surface 
is engaged.  Note with respect to claim 1, the first and second radiuses are proposed to be the same and constant. 




Claims 1, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2016/0377323) alone or in view of Skutt et al. (US 5477029).

1.  A water heater appliance 100, comprising: a casing 102 having a curved surface, wherein the curved surface of the casing has a first radius of curvature;  a tank 104 positioned within the casing and defining a chamber for heating water;  a heating source 106 in thermal communication with the tank for selectively heating water within the chamber;  and a control panel assembly 124, comprising: a control panel 120;  and a frame (annotated A in Figure 1 below) coupled or integral with the control panel and mounted to the casing , the frame  having a curved contact surface (see annotation B in  figure 1 below) engaged with and conforming to the curved surface of the casing 102.  Note that Ward implies but does not explicitly disclose that the radius of the casing 102 and the radius of the curved contact surface of the control panel assembly 124 are the same.  Though not explicitly disclosed by Ward, one of skill in the art of water heater/tank construction would know to use a complementary shape for the cover panel 124 such that the contact surface of panel 124 would be the same as the outer surface of casing 102 so that a good fit is achieved.  Evidence of the understanding in the art to provide complimentary surface between the cylindrical casing and a cover panel as claimed is shown by Schurter et al (US 6658204), Jackson et al. (US 6349169), and Windon (US 5163119).   As such it would have been obvious to one of skill in the art to provide the Ward device such with a curved contact surface B of the frame with the same radius as  the first radius of curvature of the curved surface.
9.  The water heater appliance of claim 1, wherein the casing comprises a wrapper 102, and wherein the curved surface is an outer surface of the wrapper See Figure 1. 

10.  The water heater appliance of claim 1, wherein the casing 102 comprises a wrapper, a top cover coupled to the wrapper at a top portion 114 of the water heater appliance, and a shroud mounted to the top cover, and wherein the curved surface extends along the shroud.  See Figure 1
 

	Ward does not discloses in reference to claim:
13.  The water heater appliance of claim 1, wherein the control panel is rotatably coupled with the frame, wherein the control panel is rotatable between a closed position and an open position. 
Skutt discloses a control panel assembly rotatably coupled (hinged) with the frame between a closed position and an open position on a heating appliance. Skutt  further discloses since maintenance usually includes accessing the wires connected to the heater and the outputs from the controller providing such a hinged control panel facilitates maintenance.  As such, one of skill in the art would find it obvious to modify the Ward device to include a hinged control panel. 

    PNG
    media_image2.png
    1381
    966
    media_image2.png
    Greyscale


Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2016/0377323) in view of Skutt et al. (US 5477029).
 	Ward discloses in reference to claim:
14.  A water heater appliance 100, comprising: a casing 102;  a tank 104 positioned within the casing and defining a chamber for heating water;  a heating source 106 in thermal communication with the tank for selectively heating water within the chamber;  and a control panel assembly 124, the control panel assembly comprising: a frame mounted to the casing (see Figure 1 above annotation A)

Ward does not explicitly discuss a control panel rotatably coupled with the frame between a closed position and an open position. 
Skutt discloses a control panel assembly rotatably coupled (hinged) with the frame between a closed position and an open position on a heating appliance. Skutt  further discloses since maintenance usually includes accessing the wires connected to the heater and the outputs from the controller providing such a hinged control panel facilitates maintenance.  As such, one of skill in the art would find it obvious to modify the Ward device to include a hinged control panel. 

 
15.  The water heater appliance of claim 14, wherein the control panel is rotatable about a hinge axis, and wherein the control panel comprises one or more mechanical stops for limiting rotation of the control panel about the hinge axis to about ninety degrees (90.degree.).   Skutt likewise discloses a mechanical means (wire 20 length and bumper 27 with wire 59) for limiting rotation of the control panel to approximately 90 degrees.   One of skill would find the modification of Ward with the disclosed rotation limitation to be obvious as discussed above. 

16.  The water heater appliance of claim 14, wherein the control panel is rotatable about a hinge axis defined by one or more hinges, wherein the one or more hinges comprise one or more pins defined by the control panel and wherein each of the one or more pins are received within a knuckle defined by the 
frame. Skutt discloses a hinge pin/knuckle configuration as claimed. One of skill would find the modification of Ward with the disclosed rotation limitation to be obvious as discussed above. 

 
17.  The water heater appliance of claim 16, wherein the water heater appliance defines a vertical direction, and wherein the water heater appliance further comprises: one or more electrical wires, wherein the one or more electrical wires pass through an opening defined by the control panel, and wherein the opening is defined by the control panel adjacent the one or more hinges along the vertical direction. Skutt discloses a heating appliance having a vertical direction, wherein one or more electrical wires 20 pass through an opening defined by the control panel as claimed (see Skutt figures 6, 7 and 1). One of skill would find the modification of Ward with the disclosed rotation limitation to be obvious as discussed above. 


 
18.  The water heater appliance of claim 17, wherein the frame extends between a top portion and a bottom portion along the vertical direction, and wherein the one or more hinges are positioned proximate the bottom portion of the frame. See Figure 1 of Skutt showing at least  one hinge positioned near the bottom of the framed control panel.
 Allowable Subject Matter
Claims 5-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761